DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected for the following reason:
1) “100” as a substrate 100 is incorrectly pointing to one of fins shown in Fig. 1A. 
2) The drawings are failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate “FinFET”, “FinFETs” and “fin” (See, for example, paragraphs 21-26).  
3) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “401’” in Fig. 4A.  
4) “105” in Fig. 5A appears to be pointing/showing to a dotted-box previously shown as a dummy gate stack material 304 in Figs. 3A and 4A. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, “the source metal fill region comprises: an upper source metal fill region adjacent to a first sidewall spacer of the gate structure, wherein a first outer edge of the upper source metal fill region extends past, in the second direction, a first outer edge of the cross-sectional shape of the portion of the fin in the channel region and a second outer edge of the upper source metal fill region extends past, in the second direction, a second outer edge of the cross-sectional shape of the portion of the fin in the channel region, and a lower source metal fill region in line with the portion of the fin in the first direction having substantially the same cross-sectional shape in the second direction as the portion of the fin in the channel region; and the drain metal fill region comprises: an upper drain metal fill region adjacent to a second sidewall spacer of the gate structure, wherein a first outer edge of the upper drain metal fill region extends past, in the second direction, the first outer edge of the cross-sectional shape of the portion of the fin in the channel region and a second outer edge of the upper drain metal fill region extends past, in the second direction, the second outer edge of the cross-sectional shape of the portion of the fin in the channel region, and a lower drain metal fill region in line with the portion of the fin in the first direction having substantially the same cross-sectional shape in the second direction as the portion of the fin in the channel region” would render the claim indefinite for the following reason: 
It appears that the support for the claimed amendments above is from Figs. 11A-11C and paragraph 38.  However, Figs. 11A-11C and paragraph 38 disclosing “the some or all of the open regions 702/704 are filled with a metal source/drain fill material 1102” would not support the claimed amendments since open source/drain regions 702/704 intended to be filled with the metal source/drain fill material 1102 are exposing a plurality of source/drain regions of a plurality of fins as shown in Fig. 7, preventing from forming at least the lower source metal fill region and the lower drain metal fill region as claimed.  In other words, “a metal source/drain fill material 1102” covering the open regions 702/704 would not form the upper source metal fill region, the lower source metal fill region, the upper drain metal fill region, and the lower source metal fill region as claimed.  Furthermore, there is no disclosure other than paragraph 38 describing how the claimed amendments above are supported in the specification.  Accordingly, the claimed amendments above would render the claim indefinite since it is unclear to one of ordinary skill in the art how the claimed amendments as a whole would be formed after reviewing specification of the instant application.  Claims 2-8, which depend from claim 1, are rejected by virtue of their dependencies.  Claim 11 and 19 reciting similar claim amendments are also rejected with the similar reason for rejecting claim 1 as discussed above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2015/0295089 A1; hereinafter “Huang”).
Regarding Claim 1, referring to Figs. 12A-12C and related text, Huang teaches a fin-shaped field effect transistor (finFET) device comprising: a fin (24) extending horizontally in a first direction (a channel length direction), the fin having a channel region (a channel region of 24) with a source region (for example, a left-side region of a recessed portion of 24) and a drain region (a right-side region of a recessed portion of 24) on opposing sides of the channel region, wherein a portion of the fin in the channel region has a cross-sectional shape in a second direction (a shape of 24 below 28/50/52 in a channel width direction orthogonal to the channel length direction) and a top surface of the fin in the source and drain regions (recessed portions of 24 at source/drain regions) is lower than a top surface of the portion of the fin in the channel region, the second direction substantially orthogonal to the first direction (fig. 12A-12B and paragraphs 14-19, 39); a gate structure (28, 50, and 52) disposed over the channel region of the fin, the gate structure comprising two opposing sidewall spacers (28) and extending horizontally in the second direction (Fig. 12A and paragraphs 16 and 39), and a source metal fill region (a source-side region where at least 42 is formed therein) and a drain metal fill region (a drain-side region where at least 42 is formed therein) on opposing sides of the channel region (Figs. 12A and paragraphs 35-37) wherein, the source metal fill region comprises: an upper source metal fill region (an upper source-side region where an upper portion of 42 is formed therein) adjacent to a first sidewall spacer of the gate structure, wherein a first outer edge of the upper source metal fill region extends past, in the second direction, a first outer edge of the cross-sectional shape of the portion of the fin in the channel region and a second outer edge of the upper source metal fill region extends past, in the second direction, a second outer edge of the cross-sectional shape of the portion of the fin in the channel region (figs. 12A-12B), and a lower source metal fill region (a lower source-side region including 45 where a lower portion of 42 is formed therein) in line with the portion of the fin in the first direction having substantially the same cross-sectional shape in the second direction as the portion of the fin in the channel region (figs. 12A-12B); and the drain metal fill region comprises: an upper drain metal fill region (an upper drain-side region where an upper portion of 42 is formed therein) adjacent to a second sidewall spacer of the gate structure, wherein a first outer edge of the upper drain metal fill region extends past, in the second direction, the first outer edge of the cross-sectional shape of the portion of the fin in the channel region and a second outer edge of the upper drain metal fill region extends past, in the second direction, the second outer edge of the cross-sectional shape of the portion of the fin in the channel region (figs. 12A-12B), and a lower drain metal fill region (a lower drain-side region including 45 where a lower portion of 42 is formed therein) in line with the portion of the fin in the first direction having substantially the same cross-sectional shape in the second direction as the portion of the fin in the channel region (figs. 12A-12B).
Regarding Claim 2, Huang teaches further comprising: a source-side silicide region (a source-side region where 44 is formed therein) having a first portion (a vertical portion of 44 between 42 at the source-side region and the channel region of 24) between the channel region and the source metal fill region and a drain-side silicide region (a drain-side region where 44 is formed therein) having a first portion (a vertical portion of 44 between 42 at the drain-side region and the channel region of 24) between the channel region and the drain metal fill region (figs. 12A-12B and paragraph 33).
Regarding Claim 3, Huang teaches wherein, the source-side silicide region further comprises a second portion (a horizontal portion of 44 between 24 and 42 at the source-side region) between the top surface of the fin in the source region and the source metal fill region, and the drain-side silicide region further comprises a second portion (a horizontal portion of 44 between 24 and 42 at the drain-side region) between the top surface of the fin in the drain region and the drain metal fill region (figs. 12A-12B).
Regarding Claim 4, Huang teaches wherein the first and second portions of the source-side silicide region are contiguous and the first and second portions of the drain-side silicide region are contiguous (fig. 12B).
Regarding Claim 5, Huang teaches wherein the source-side and drain-side silicide regions at least partially underlie the outer edges of the opposing sidewall spacers (fig. 12B).
Regarding Claim 6, Huang teaches wherein the upper source and drain metal fill regions are disposed in recesses within an interlevel dielectric (36) adjacent the gate structure, and wherein the lower source and drain metal fill regions overlie the top surfaces of the source and drain regions of the fin and are at least partially bounded by the interlevel dielectric on opposing sides in the second direction (figs. 12A-12B and paragraphs 22).
Regarding Claim 7, Huang teaches wherein the silicide regions comprise nickel, platinum, or erbium (paragraph 33).
Regarding Claim 8, Huang teaches wherein the source and drain metal fill regions comprise tungsten, aluminum, or copper (paragraph 35).
Regarding Claim 9, referring to Figs. 12A-12C and related text, Huang teaches a field effect transistor device comprising: a fin (24) extending horizontally in a first direction (a channel length direction), the fin having a channel region (a channel region of 24) (paragraphs 15-17); a gate structure (28, 50, and 52) extending horizontally in a second direction (a channel width direction orthogonal to the channel length direction) substantially orthogonal to the first direction, disposed upon and covering the channel region (paragraphs 16 and 39); a source metal fill region (a left-side region from the channel region of 24 where at least 42 is formed therein) and a drain metal fill region (a right-side region from the channel region of 24 where at least 42 is formed therein), wherein the source metal fill region and the drain metal fill region are on opposite sides of the gate structure (Figs. 12A and paragraphs 35-37), and at least a portion of the source metal fill region and the drain metal fill region are self-aligned in the first direction to the channel region of the fin (fig. 11 and paragraphs 35-37); a source-side silicide region (a source-side region where 44 is formed therein, wherein a vertical portion of 44 is between 42 at the source-side region and the channel region of 24) between the channel region and the source metal fill region (paragraphs 48-59); and a drain-side silicide region (drain-side region where 44 is formed therein, wherein a vertical portion of 44 between 42 at the drain-side region and the channel region of 24) between the channel region and the drain metal fill region (figs. 12A-12B and paragraph 33).
Regarding Claim 10, Huang teaches wherein the self-aligned portions of the source and drain metal fill regions have a first cross-sectional shape in the second direction that is substantially the same as a second cross-sectional shape of the fin in the channel region (fig. 12C).  
Regarding Claim 11, Huang teaches wherein the gate structure comprises two opposing sidewall spacers (28) (paragraph 16), and wherein the source and drain metal fill regions comprise upper and lower portions (an upper source/drain-side regions where an upper portion of 42 is formed therein and a lower source/drain-side regions including 45 where a lower portion of 42 is formed therein), the upper portions adjacent the sidewall spacers of the gate structure comprise first and second outer edges, wherein the first outer edges extend past, in the second direction, a first outer edge of a first cross-sectional shape the fin in the channel region and the second outer edges extend past, in the second direction, a second outer edge of the first cross-sectional shape of the fin in the channel region, the lower portions self-aligned in the first direction to the channel region of the fin and having a second cross-sectional shape in the second direction substantially the same as the first cross-sectional shape of the fin in the channel region, and wherein the lower portion of the source metal fill region is in contact with the source-side silicide region and the lower portion of the drain metal fill region is in contact with the drain-side silicide region (figs. 12A-12B).
Regarding Claim 12, Huang teaches wherein source and drain metal fill regions are disposed in recesses within an interlevel dielectric (36) adjacent the gate structure (paragraph 22).
Regarding Claim 13, Huang teaches wherein the silicide regions comprise nickel, platinum, or erbium (paragraph 33).
Regarding Claim 14, Huang teaches wherein the source and drain metal fill regions comprise tungsten, aluminum, or copper (paragraph 35).
Regarding Claim 15, referring to Figs. 12A-12C and related text, Huang teaches a field effect transistor device comprising: a fin (24) extending horizontally in a first direction (a channel length direction) (paragraphs 15-17); a gate structure (28, 50, and 52) extending horizontally in a second direction (a channel width direction orthogonal to the channel length direction), the second direction substantially orthogonal to the first direction, disposed upon and covering first and second sidewalls of the fin (paragraphs 16 and 39); a source-side silicide region (a source-side region where 44 is formed therein) contacting a third sidewall of the fin, the third sidewall extending between the first and second sidewalls, wherein the gate structure overlies the third sidewall (fig. 12B and paragraph 33); a drain-side silicide region (a drain-side region where 44 is formed therein) contacting a fourth sidewall of the fin, the fourth sidewall extending between the first and second sidewalls, the drain-side silicide region on the opposite side of the gate structure from the source-side silicide region, wherein the gate structure overlies the fourth sidewall (fig. 12B and paragraph 33); and a source metal fill region (a left-side region from the channel region of 24 where at least 42 is formed therein) and a drain metal fill region (a right-side region from the channel region of 24 where at least 42 is formed therein), wherein the source metal fill region and the drain metal fill region are on opposite sides of the gate structure, contacting the source-side and drain-side silicide regions, respectively  (Figs. 12A and paragraphs 35-37).
Regarding Claim 16, Huang teaches wherein each of the source and drain metal fill regions further comprise a lower portion self-aligned to the fin in the first direction (fig. 11 and paragraphs 35-37).
Regarding Claim 17, Huang teaches wherein the fin comprises a channel region (a channel region of 24) and wherein the self-aligned portions of the source and drain metal fill regions have a first cross-sectional shape in the second direction that is substantially the same as the channel region (figs. 12B-12C).
Regarding Claim 18, Huang teaches wherein the gate structure comprises two opposing sidewall spacers (28), and wherein the source-side and drain-side silicide regions at least partially underlie the outer edges of the opposing sidewall spacers (figs. 12A-12B and paragraph 16).
Regarding Claim 19, Huang teaches wherein the fin comprises a channel region (a channel region of 24), wherein the gate structure comprises two opposing sidewall spacers (28), and wherein the source and drain metal fill regions comprise upper and lower portions (an upper source/drain-side regions where an upper portion of 42 is formed therein and a lower source/drain-side regions including 45 where a lower portion of 42 is formed therein), the upper portions adjacent the sidewall spacers of the gate structure comprise first and second outer edges, wherein the first outer edges extend past, in the second direction, a first outer edge of a first cross-sectional shape of the fin in the channel region and the second outer edges extend past, in the second direction, a second outer edge of the first cross-sectional shape of the fin in the channel region, the lower portions self-aligned in the first direction to the channel region of the fin and having a second cross-sectional shape in the second direction substantially the same as the first cross-sectional shape of the fin in the channel region (figs. 12A-12B).
Regarding Claim 20, Huang teaches wherein the source and drain metal fill regions are disposed in recesses within an interlevel dielectric (36) adjacent the gate structure (paragraph 22).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new grounds of rejections as set forth above in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829